Citation Nr: 9919065	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  98-01 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes according to the provisions of 38 
C.F.R. § 3.353.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1960 to 
March 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
VA Regional Office (RO) in North Little Rock, Arkansas, which 
found that the veteran continued to be mentally incompetent 
for VA purposes. 

In November 1998, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


FINDINGS OF FACT

1.  The veteran has schizophrenia, which has been rated as 
100 percent disabling since January 1969.

2.  As a result of his schizophrenia, the veteran lacks the 
mental capacity to contract or manage his own affairs, 
including disbursement of funds without limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.353 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service connection was established for schizophrenia in a 
June 1962 rating decision.  A zero percent rating was 
initially assigned, but the disability rating was 
subsequently increased to 50 percent in 1964.  The veteran's 
schizophrenia has been continuously rated as 100 percent 
disabling since January 1969.  He was determined to be 
incompetent for VA benefit purposes in a January 1969 rating 
decision.  At that time, he was exhibiting psychopathic 
behavior and writing "hot" checks.  

The veteran's incompetency status has continued since 1969 
and been confirmed by several rating decisions.  The veteran 
was hospitalized numerous times between 1969 and May 1989, 
which is the last hospitalization of record.  Each discharge 
summary indicated that he was incompetent.  He also underwent 
four VA psychiatric examinations between 1970 and 1976.  All 
four were by the same examiner.  In January 1970, the 
examiner found the veteran competent without benefit of 
review of the claims folder.  In December 1970, September 
1973, and February 1976, the examiner reviewed the veteran's 
records in conjunction with the examination and found the 
veteran incompetent.

In July 1997, the veteran filed a claim for restoration of 
competency status.  He stated that he had handled his 
released money competently for 31/2 years, and he had completed 
college courses in math, economics, and finance.  

The RO obtained copies of field examinations conducted in 
1994 and 1996.  In December 1994, the veteran seemed better 
than he had in the past.  He was alert and responsive with 
reasonable accuracy.  He was able to tell the examiner the 
amount of his room and board.  He was not aware of the amount 
of his income or the extent of his estate.  He was aware of 
the amounts of regular releases by his guardians.  He was 
able to calculate the correct change to expect from a simple 
transaction.  He had a longstanding history of problems 
handling money with prudence.  He could easily be talked out 
of money, which was evidenced by a short passing conversation 
with another resident of the residential center.  The 
administrator of the residential center also confirmed this.  
The veteran could not adequately explain his spending, and 
the examiner concluded that the veteran remained incompetent 
for VA purposes.  

The November 1996 field examination showed that the veteran's 
mental awareness was quite good.  He was well educated and 
read as much as he could.  However, there were doubts about 
his comprehension.  He was a very trusting person and 
vulnerable to people who might wish to harm him.  This was 
determined from the problems he had had with other people.  
He was aware of the source of his income, the amount, the 
proposed increase to his check, where it was paid to, and 
that he was under guardianship orders.  He continued to 
correctly identify currency and had no problems making 
computations.  The examiner noted that one could conclude the 
veteran should not be under guardianship control based on the 
fact that he handled his disbursements appropriately, 
spending his money on eating out, cigarettes, and other 
personal needs.  The examiner stated that the veteran is an 
intelligent person, but he lacks common sense.  Past reports 
reflected that he had been in and out of institutions because 
of his inability to live independently or manage his funds 
prudently.  He had, in the past, attempted to get his 
guardian to pay bills for other people.  The guardian did not 
know if the veteran was put up to doing this or if he was 
easily influenced, but the guardian stated that the veteran 
was constantly doing things that suggested improper fund 
management.  When the examiner asked the veteran if he had 
any money, he indicated that he did not because he had been 
robbed the same day he obtained his release.  This had 
happened more than twice, and it seemed to happen around the 
same place.  The examiner stated that the veteran lacked 
proper judgment about people and their intentions.  This made 
him an easy mark, and past reports reflected a trend of 
imprudent spending habits.  It was the examiner's opinion 
that the veteran remained incompetent for VA purposes.  The 
examiner stated that without the current payment plan, the 
veteran would probably squander his money away and end up 
homeless or institutionalized.

The veteran's VA treatment records covering the period 
September 1996 to June 1997 showed that he intermittently 
received outpatient psychiatric treatment, including 
injections of psychiatric medication.  In September 1997, he 
underwent a VA psychiatric examination.  The examiner 
reviewed the claims file.  The veteran stated that he was 
doing fine without any problems.  He had not been 
hospitalized in three years.  He seemed to portray an 
accurate picture of his economic situation.  However, he 
denied having had a problem in the past handling his 
finances, which contradicted information in his file.  He 
conversed readily with the examiner, and eye contact was 
good.  His speech was pressured and thick.  His behavior was 
generally within normal limits.  His mood was euthymic, and 
affect was appropriate to content.  His thought processes and 
associations were logical and tight, with no loosening of 
associations or confusion.  No gross impairment in memory was 
observed, and the veteran was oriented.  His insight was 
somewhat limited, and judgment appeared adequate.  It was the 
examiner's opinion that the veteran is not competent for VA 
purposes.

An October 1997 rating decision denied restoration of 
competency.  In his substantive appeal, the veteran stated 
that the VA examination had only taken ten minutes.  He 
stated that he had never been chronically mentally ill.  He 
stated that he was off all tranquilizers, except for a shot 
of Haldol once a month, and he did not require 
hospitalization.  He received outpatient treatment only once 
every six months.  He stated that he had never given away 
money, but he had been robbed six times.  He maintained that 
the VA field examinations and competency examination were 
inadequate because the doctors were not "very outstanding."  
He stated that someone would have to examine him for twenty 
hours, rather than twenty minutes, to determine his 
competency. 

In November 1998, the veteran had a personal hearing.  He 
testified that there were bills he paid on his own each 
month, such as credit cards, telephone, food, and clothing.  
He stated that he made his credit card payments on time and 
in full each month.  He had not been late with any payments.  
He was provided a cash allowance of $700 per month, which he 
spent on food and other personal items.  He stated that he no 
longer suffered from severe anxiety or depression, and he 
felt he had recovered.  He did not feel he was severely 
disabled.  He submitted his school records from Little Rock 
University and University of Arkansas, and he testified that 
this was to prove that he had studied economics and finance, 
including banking and investments.  His representative argued 
that the fact that he was robbed did not show lack of 
judgment.  The veteran testified that he would have been 
killed or injured if he had not given the money during the 
robberies.


II. Legal Analysis

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, his assertion that 
he is competent to handle his finances is plausible.  All 
facts relevant to the veteran's claim have been properly 
developed; therefore, VA has satisfied its statutory 
obligation under 38 U.S.C.A. § 5107(a) to assist the veteran 
in the development of his claim.

For VA purposes, a mentally incompetent person is one who 
because of injury or disease lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 U.S.C.A. § 3.353(a) (1998).  
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d) 
(1998); see also 38 C.F.R. § 3.102 (1998).  A medical opinion 
is required for the rating agency to make a determination of 
incompetency.  Unless the medical evidence is clear, 
convincing and leaves no doubt as to the person's 
incompetency, the rating agency will not made a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c) (1998).  Determinations as to incompetency should be 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetency.  Id.

It is the Board's responsibility to assess the probative 
weight of the evidence of record in rendering a decision, 
including analysis of the credibility and probative value of 
the evidence, and must account for evidence which it finds to 
be persuasive or unpersuasive, and provide reasons for 
rejecting any evidence favorable to the appellant.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board may not 
base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  If the evidence 
supports the claim or is in relative equipoise, the veteran 
prevails in either event, but if the preponderance of the 
evidence is against the claim, the claim must be denied.  

Since 1969, medical professionals have consistently concluded 
that the veteran is incompetent.  The only finding to the 
contrary was the VA examination in 1970, at which time the 
examiner stated he did not have the claims file for review.  
That same examiner, on three subsequent examinations, and 
with benefit of review of the veteran's records, found the 
veteran to be incompetent.  Since that January 1970 
examination report, the unanimous medical opinion has been 
that the veteran is incompetent to handle disbursement of 
funds without limitation.  Contrary to the veteran's 
contentions, the examination reports, particularly the field 
examination reports from 1994 and 1996, are detailed and 
focused on the veteran's competency.  There is no support for 
the veteran's contention that these examinations were 
inadequate to determine his competency.  Although the 1997 VA 
examination may have been brief, the examiner thoroughly 
reviewed the veteran's claims file prior to the examination.  
The examiner's opinion was therefore based upon all the 
evidence of record in accordance with VA regulations.  See 
38 C.F.R. § 3.353(c) (1998).  Moreover, the conclusion that 
the veteran is incompetent is consistent with the 100 percent 
disability rating for his psychiatric disorder, which has 
been in effect since 1969.

The veteran is clearly an intelligent person and is aware of 
currency values and can perform mathematical calculations.  
Moreover, he testified that he pays some bills on his own and 
in full.  The Board has no reason to doubt his testimony.  
However, the evidence indicates that he is incompetent to 
handle his own affairs in that he has made imprudent 
financial decisions.  Examiners have based the finding of 
incompetency on the veteran's impaired judgment and his 
relations with others.  This was not solely based on the fact 
that he has been repeatedly robbed, which is clearly no fault 
of his own.  Rather, it is based on facts such as his 
requests to his guardian to pay bills for other people and 
confirmation by the administrator of the residential facility 
where he formerly resided that he can be talked out of money 
very easily.  Despite the fact that the veteran may have a 
good credit rating and pay his bills on time, the evidence of 
record preponderates against a conclusion that he is 
competent to handle his own monetary benefits without 
supervision.

The Board is cognizant of the fact that the veteran maintains 
that he is fully capable of managing his financial affairs.  
However, his assertions do not constitute competent medical 
evidence, which is required in this instance because the 
pertinent issue involves a medical determination.  Sanders v. 
Brown, 9 Vet. App. 525, 529 (1996).  His statements alone are 
not persuasive, in light of the unanimous opinion by every 
medical examiner since 1970 that the veteran is incompetent.

There is no doubt in this case as to whether the veteran is 
capable of administering his funds.  The medical evidence 
overwhelmingly shows that he lacks the mental capacity to 
contract or to manage his own affairs, including disbursement 
of funds without limitation, as a result of his 
schizophrenia.  Accordingly, the Board finds that he is not 
competent for VA purposes, and the preponderance of the 
evidence is against the claim for restoration of competency. 



ORDER

The veteran is not competent for Department of Veterans 
Affairs purposes, and the appeal is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

